
	
		I
		112th CONGRESS
		1st Session
		H. R. 3451
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. McKinley (for
			 himself, Mrs. Capito, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the Federal Building and United States
		  Courthouse located at 1125 Chapline Street in Wheeling, West Virginia, as the
		  Frederick P. Stamp, Jr. Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 1125 Chapline Street in Wheeling, West Virginia, shall be
			 known and designated as the Frederick P. Stamp, Jr. Federal building and
			 United States Courthouse.
		2.ReferencesAny reference in law, map, regulation,
			 document, paper, or other record of the United States to the Federal Building
			 and United States Courthouse referred to in section 1 shall be deemed to be a
			 reference to the Frederick P. Stamp, Jr. Federal Building and United
			 States Courthouse.
		
